DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sklar et al (US6547778) (“Sklar”). 
Regarding claim 1, Sklar discloses a surgical method, comprising: 
coupling a plurality of graft strands (G1-G4) to a plurality of suture retention members (S1-S4) (G1-G4 coupled to S1-S4, C3:L19-25) of a graft tensioning device (graft tensioner device, C2:L29-32), the plurality of graft strands being at a first tension when coupled to the graft tensioning device (after the graft strands are coupled to the tensioner the device is pulled proximally as load is transmitted to sutures S1-S4 the frame may pivot at spherical surfaces and the sutures slide in rail grooves 48A, 48B to equalize tension on the ligament strands G1-G4, C3:L26-35; the first tension is interpreted as when the tension is first equalized on the ligament strands); and 
applying a tension force to the graft strands through the tensioning device (a tension force is applied to graft strands G1-G4 when handle is pulled further proximally to expose indicia 50 on tube 10, C3:L36-40), the tension force causing the plurality of graft strands to change from being at the first tension (tension applied to strands G1-G4 when tension is first equalized) to being at a second tension (selected degree of tension applied to strands G1-G4 that the sutures are pulled to, C3:L42-45), and the graft tensioning device including an indicator (indicia 50 and/or slot 46A) that indicates that the plurality of graft strands are at the second tension (indicia 50 displays a unit of force at a tension for the operator to determine when a selected degree of tension has been reached, C3:L42-45).  

    PNG
    media_image1.png
    607
    779
    media_image1.png
    Greyscale

Regarding claim 2, Sklar discloses the method of claim 1, wherein applying the tension force causes first (first segment of spring 30, see annotated Fig. 1) and second segments (second segment of spring 30, see annotated Fig. 1) of the tensioning device to dynamically flex (dynamic flexing occurs at the bend in the helical spring when the tensioning device is pulled proximally and the spring is compressed, C3:L27-30) at a flexure (point between the first and second segments of spring as shown in annotated Fig. 1) coupling the first and second segments together (see Fig. 1).  
Regarding claim 3, Sklar discloses the method of claim 1, wherein the indicator is configured to indicate any one of a plurality of predetermined tensions, the second tension being one of the predetermined tensions (indicia 50 displays degrees of tension in a unit of force, C3:L42-45).  
Regarding claim 4, Sklar discloses the method of claim 1, further comprising advancing a surgical instrument through a passageway of the graft tensioning device (opening 52 of tensioner allows insertion of surgical instruments therethrough, C3:L62-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/TODD J SCHERBEL/Primary Examiner, Art Unit 3771